As the case is understood, the trial judge ruled that the experimental evidence offered by the defendant, of the liability of the ice to frighten horses, was as a matter of law incompetent. In view of the settled law of this state (Darling v. Westmoreland, 52 N.H. 401; Gordon v. Railroad,58 N.H. 396; Dow v. Weare, 68 N.H. 345; Folsom v. Railroad, 68 N.H. 454,461), the evidence was clearly competent, unless it was too remote as a matter of fact. But as the evidence was not excluded upon the ground of remoteness, but because legally incompetent (Challis v. Lake, 71 N.H. 90,95; Watson v. Twombly, 60 N.H. 491, 493), the order must be,
Exception sustained.
All concurred.